Although defendant was temporarily residing in Queens County when the action was commenced, the IAS court properly retained venue in Bronx County, where the cause of action arose and all nonparty material liability witnesses reside. Although it is proper to bring suit in a county where one of the parties resides, upon a proper showing a transitory action may also be tried in the county where the cause of action arose when such promotes the convenience of witnesses (McKinney & Son v Lake Placid 1980 Olympic Games, 84 AD2d 635; compare, Green v Shortts, 145 AD2d 340). Plaintiff having made the necessary showing, the IAS court properly exercised its discretion pursuant to CPLR 510 (3). Concur— Carro, J. P., Rosenberger, Ellerin, Kupferman and Ross, JJ.